IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. ROF III LEGAL TITLE TRUST 2015-       : No. 199 MAL 2018
1, BY U.S.BANK NATIONAL                    :
ASSOCIATION, AS LEGAL TITLE                :
TRUSTEE,                                   : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SUSAN LAIRD & GENE STRIKWERDA,             :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.